Citation Nr: 1504619	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  10-45 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin disability, to include as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke Virginia.

The Board previously remanded this matter for additional development in February 2014 and August 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In August 2014, the Board remanded the claim to obtain a medical opinion.  
The examiner was directed to provide an opinion as to whether the Veteran has a current skin disorder that is related to active service, to include as secondary to herbicide exposure.  The remand directed that the examiner "must address all manifest skin disorders, to include any evidence of comedonal lesions, blackheads to the face, skin cancer, actinic keratosis, seborrheic keratosis, lesions to the back and chest, fatty tissue lumps on his back, lipomas or soft-tissue sarcoma."  

The remand noted that the Veteran described skin disorders, including blackheads of the face, skin cancer, lesions of the back and chest, and lumps of fatty tissue on his back and chest as related to Agent Orange exposure.  The remand noted that the RO interpreted the report of fatty tissues on the back as part of a claim for soft tissue sarcomas and part of the skin disorder issue on appeal.

In October 2014, a VA examiner reviewed the claims file and provided a medical opinion.  The examiner noted that the Veteran's skin conditions included actinic and seborrheic keratosis and facial acne.  The examiner opined that chloracne is not present, as the Veteran does not meet specific criteria for that condition.  The examiner explained that lipoma is not a skin condition.  Therefore, the examiner did not provide a nexus opinion with respect to lipoma.  The examiner concluded that it is less likely than not that the Veteran has a chronic skin disorder that is related to service, to include as secondary to Agent Orange exposure.

A remand is necessary to obtain an addendum opinion from the examiner with respect to the etiology of facial acne and lipoma, to include whether those disabilities are secondary to Agent Orange exposure.  The Board acknowledges the examiner's statement that lipomas are not a skin condition.  Nevertheless, because the RO considered lipomas to be included as part of the claimed "skin disorder," it is necessary for the examiner to address whether lipomas are related to Agent Orange exposure.  Although facial acne is not a disability that is presumptively associated with Agent Orange exposure, the Veteran may establish service connection as related to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The examiner should address the issue of service connection on a direct basis.  Finally, in correspondence in support of his claim dated in March 2013, the Veteran asserted that his disability includes soft tissue sarcoma.  Certain soft tissue sarcomas are presumed to be service-connected for veterans who were exposed to Agent Orange.  See 38 C.F.R. § 3.309(a).  The examiner should opine as to whether the Veteran has a soft tissue sarcoma.

The United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand order.  The Court further indicated that it constitutes error on the part of the Board to fail to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Based upon the foregoing, a remand is necessary to ensure compliance with the Board's prior remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the case to the October 2014 VA examiner (or a suitable substitute if this individual is unavailable) for a supplemental opinion on the etiology of the Veteran's claimed skin disability.  If the examiner cannot offer the requested opinion without examining the Veteran, he should be scheduled for an appropriate VA examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the addendum.  The examiner should address the following questions:

a.  The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that facial acne is related to service, including Agent Orange exposure during service.

b.  The VA examiner should provide an opinion as to whether it is at least as likely as not that lipoma is related to active service, including Agent Orange exposure during service. 

c.  The examiner should state whether the evidence supports a diagnosis of soft tissue sarcoma as defined by 38 C.F.R. § 3.309(a), Note 1.  (The AOJ should provide the examiner a list of diseases considered to be soft tissue sarcomas.)

The VA examiner should provide a detailed rationale for the opinions.  If an opinion cannot be provided without resort to speculation, the VA examiner should explain why it is not possible to provide an opinion.  

2.  Review the opinion obtained and ensure that it complies with the remand directives.

3.  Thereafter, the RO should readjudicate the claim.  
If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


